Case 3:17-cv-01362 Document 1091 Filed 10/08/20 Page 1 of 16 PageID #: 30633




                 UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


CITY OF HUNTINGTON

      Plaintiff,
v.                                            Civil Action No. 3:17-cv-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

      Defendants.
________________________________

CABELL COUNTY COMMISSION,

      Plaintiff,                                    Consolidated Case:
v.                                            Civil Action No. 3:17-cv-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

      Defendants.
________________________________


                   PLAINTIFFS’ RESPONSE TO DEFENDANTS’
                     MOTION FOR A TRIAL CONTINUANCE

      The upcoming opioid bellwether trial will address the largest man-made public

health crisis of our lifetime: the scourge of death and addiction in West Virginia

caused by Defendants’ improper sales and supply of prescription opioids. As Judge

Polster aptly observed in the MDL: “It is accurate to describe the opioid epidemic as

a man-made plague, twenty years in the making. The pain, death, and heartache it

has wrought cannot be overstated . . . .” In re: Nat’l Prescription Opiate Litig., No.

1:17-md-02804, ECF No. 1203 at 38 (Dec. 19, 2018). Unlike the Covid-19 pandemic,

which has shown signs of stabilizing and subsiding in West Virginia, the opioid
Case 3:17-cv-01362 Document 1091 Filed 10/08/20 Page 2 of 16 PageID #: 30634




epidemic continues to worsen with no end in sight. The isolation, social distress, and

economic hardships associated with social distancing in 2020 have served only to

increase opioid use and overdoses, making it even more imperative this trial go

forward as scheduled.1

      No doubt Covid 19 is a significant public health issue that has greatly

impacted our country including West Virginia, but Defendants paint an exaggerated

picture of the current status of Covid-19 in West Virginia and the ability to implement

safety measures to reduce the risks of a trial. West Virginia and Kanawha County

are among the safer places in America. As of Monday, Governor Justice reported that

West Virginia had the second lowest rate of COVID-19 transmission in the nation, an

Rt of only 0.86,2 which indicates the rate of infection is slowing.3 West Virginia



1 Jon Kamp & Arian Campo-Flores, The Opioid Crisis, Already Serious, Has
Intensified During Coronavirus Pandemic, THE WALL STREET J. (Sept. 8, 2020),
https://www.wsj.com/articles/the-opioid-crisis-already-serious-has-intensified-
during-coronavirus-pandemic-11599557401; Brian Mann, U.S. Sees Deadly Drug
Overdose       Spike    During      Pandemic,       NPR       (Aug.    13,      2020),
https://www.npr.org/sections/coronavirus-live-updates/2020/08/13/901627189/u-s-
sees-deadly-drug-overdose-spike-during-pandemic; Opioids and the COVID-19
Pandemic, U.S. Dep’t of Health and Human Services, Indian Health Service,
https://www.ihs.gov/opioids/covid19/ (“The opioid crisis and COVID-19 pandemic are
intersecting with each other and presenting unprecedented challenges for families
and communities. Opioid use affects respiratory and pulmonary health which may
make those with opioid use disorders more susceptible to COVID-19.”) (last visited
Oct. 7, 2020).
2     https://governor.wv.gov/News/press-releases/2020/Pages/COVID-19-UPDATE-
Gov.-Justice-allows-certain-types-of-music-performances-to-resume-with-
limitations.aspx?fbclid=IwAR2UZeRNlurwe_AEhiGgeCx4B4ONEfWaiauvdznQ_5k
GMlL_xoeVQk0xuRU.
3  The Rt is “West Virginia’s statewide rate of COVID-19 transmission.”
https://governor.wv.gov/News/press-releases/2020/Pages/COVID-19-UPDATE-Gov.-
Justice,-Vice-President-Mike-Pence-hold-joint-briefing-on-West-Virginia-COVID-19-
                                         2
Case 3:17-cv-01362 Document 1091 Filed 10/08/20 Page 3 of 16 PageID #: 30635




currently ranks 35th among the states in new COVID-19 cases per capita over the

past seven days, with only 69 new cases per 100,000 people.4 This is consistent with

West Virginia’s generally low overall rate of COVID-19 infection; fewer than 1% of

the State’s citizens have ever contracted COVID, a lower infection rate than all but

five other states.5 Over the last week, Kanawha County’s test positivity rate has

fallen from 5.65% on September 30 to 3.86% on October 6, moving the County from

orange to gold to yellow on the State’s color-coded COVID-19 risk map.

          With these facts as a backdrop, none of Defendants’ arguments warrant a

continuance to January 4, 2021:

          (1) Defendants significantly overstate the Covid-19 rate in Kanawha County

by relying on statistics that were outdated even before Defendants filed their

“emergency” motion to continue; indeed, as noted, the most recent evidence shows

Covid-19 subsiding in West Virginia, not increasing.

          (2) Although Defendants ask for a continuance until January 4, 2021, they

have presented absolutely no evidence why January would be a better time for trial

than October; instead, Defendants’ preference for January appears to be motivated

by tactical considerations.

          (3) The parties are undertaking every reasonable precaution to manage and

mitigate the risks associated with Covid-19 to protect everyone involved in the trial.



response.aspx “If a given state’s Rt value is above 1.0, it means the virus will spread
quickly, while values under 1.0 mean infections are slowing.” Id.
4   https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html.
5   Id.
                                           3
Case 3:17-cv-01362 Document 1091 Filed 10/08/20 Page 4 of 16 PageID #: 30636




To the extent Defendants profess that some of their lawyers or employees

nevertheless worry about attending trial in October, the solution is simple:

Defendants should respect those concerns and not force anyone to attend trial who is

not ready to attend. And, because this is a bench trial, this Court has flexibility to

address any issues that arise because of Covid-19.

      (4) Most importantly, any risks associated with conducting this non-jury trial

during Covid-19 must be weighed against the urgency of the opioid crisis itself. The

sad reality is that the opioid epidemic continues to kill West Virginians at a faster

rate than Covid-19. And unlike the coronavirus, there is no vaccine in development

to help the West Virginians addicted to opioids. People will continue to die until

Defendants are held responsible for abating the nuisance they created. That is exactly

what this trial is about.

      The parties have spent months successfully preparing this case for the

scheduled October 19, 2020 trial.     Defendants’ predictions last spring and this

summer that it would not be possible to prepare for trial in the time allotted have

been proven wrong. Indeed, the defendants have not argued that they are not ready

for trial. The parties are ready to try this case, and it can be done safely. The

Defendants’ motion for a continuance should be denied.

                                   ARGUMENT

      Legal standard.

      Rule 16 instructs that a trial schedule should not be modified except upon a

showing of good cause. See Fed. R. Civ. P. 16(b)(4) (“A schedule may be modified only

for good cause and with the judge’s consent.”). In making the good cause
                                          4
Case 3:17-cv-01362 Document 1091 Filed 10/08/20 Page 5 of 16 PageID #: 30637




determination, “courts may consider whether the moving party acted in good faith,

the length of the delay and its effects, and whether the delay will prejudice the non-

moving party.” See Cook v. Howard, 484 F. App'x 805, 815 (4th Cir. 2012) (per curiam)

(internal quotation marks and brackets omitted). Notably, courts have found that the

“good cause” and “diligence” considerations under Rule 16 apply even in cases

involving Covid-19.6 Moreover, the specific question of “good cause” to be decided in

this case is not whether conducting a trial in October carries no risks, but rather

whether continuing the trial until January 4, 2021 will result in a significant

reduction in those risks.

      Defendants rely on outdated and inaccurate data regarding the
      prevalence of Covid-19 in Kanawha County.

      No one disputes the profound impact of the coronavirus. But its risks should

not be exaggerated nor manipulated for self-serving purposes. Defendants’ key

argument in their “emergency” motion to continue the trial is that Covid-19 rates

have recently spiked in Kanawha County, allegedly justifying an immediate

postponement of trial until next year. Specifically, Defendants have cited “7-day

rolling average” data from the Harvard Global Health Institute website for the

proposition that there are now 29.75 Covid-19 cases per 100,000 people in Kanawha



6 See, e.g., Oglesby v. Masse Contracting, Inc., No. CV 19-2360-WBV-JCW, 2020 WL
3063849, at *2 (E.D. La. June 9, 2020) (“Plaintiff does not mention Rule 16(b)(4) or
the four factors of the good cause analysis in the Motion to Continue Trial. Instead,
Plaintiff merely asserts that, ‘the unforeseen delays that have resulted in the
discovery process due to the unprecedented COVID-19 pandemic constitute good
cause for a continuance.’ The Court, however, finds that a majority of the factors
weigh against finding good cause exists to modify the Scheduling Order with respect
to the remaining pre-trial deadlines and the August 24, 2020 jury trial.”).
                                          5
Case 3:17-cv-01362 Document 1091 Filed 10/08/20 Page 6 of 16 PageID #: 30638




County.7 But this data was old even before Defendants filed their motion. Indeed, the

numbers from October 4, 2020 showed that the 7-day rolling average in Kanawha

County had in fact already decreased to 17.9 cases per 100,000 people. In other words,

Defendants overstate the most accurate public health data regarding Kanawha

County by nearly two-thirds.8 As of October 6, 2020, the rate has further decreased

to 17.8 cases per 100,000 people.9

      Defendants can try to cherry-pick or manipulate the data to fit their argument

however they wish. But what matters for purposes of the emergency motion is that it

cannot be disputed that Covid-19 infection rates in West Virginia are low and are at

present on a downward trajectory in Kanawha County. Kanawha County was not

listed as a heightened risk last spring, and it is not listed as a heightened risk today.

See https://dhhr.wv.gov/COVID-19/Pages/default.aspx (showing Kanawha County in

the “Yellow” zone) (last access October 6, 2020). As Defendants’ acknowledge in their

motion, the county’s “Gold” rating—which further improved to “Yellow” as of October

6—means schools in the county are reopening. And just Monday Governor Justice



7  See Harvard Global Health Institute, Risk Levels Downloadable Data,
https://globalepidemics.org/key-metrics-for-covid-suppression (last visited October 6,
2020) (“Harvard Data Spreadsheet”).
8 Defendants also filed a supplemental brief on the afternoon of October 5 which
specifically referenced accessing the Harvard website on October 5. But Defendants
didn’t update the information they previously submitted to the Court. See ECF 1072,
at 2, n.2.
9 Harvard Data Spreadsheet, supra, n. 7. The West Virginia Department of Health
and Human Resources uses slightly different metrics. Those numbers also show a
lower seven-day average infection rate (15.4%) which has steadily decreased over the
past week from 20.13%. https://dhhr.wv.gov/COVID-19/Pages/default.aspx (County
Alert tab for Kanawha).
                                           6
Case 3:17-cv-01362 Document 1091 Filed 10/08/20 Page 7 of 16 PageID #: 30639




announced that West Virginia’s statewide rate of Covid-19 transmission has

continued to improve week over week, and now ranked second best of any state in the

country. 10 Indeed, West Virginia continues to outperform the national average—as

well as the rates of all of its bordering states—in percentage of population tested,

percentage of population positive, and percentage of positive test results. Id.

      In sum, the risk level in Kanawha County is low and declining. Beginning trial

in October is not the “doomsday” scenario that Defendants portray in their motion.

      Defendants’ “emergency” motion appears to be primarily for tactical
      reasons, and therefore does not constitute good cause.

      The lynchpin of Defendants’ request for continuance is the alleged recent

uptick in reported Covid-19 case rates in Kanawha County. However, as described

above, the incidence rate in Kanawha County is actually decreasing, after having

remained relatively stable throughout the month of September. See Harvard

Database. There are simply no recent developments that would justify a trial




10 Press Release, COVID-19 UPDATE: Gov. Justice Allows Certain Types of Music
Performances to Resume with Limitations; WV Transmission Rate Nearing Nation’s
Best, OFFICE OF GOV. JIM JUSTICE (Oct. 5, 2020), https://governor.wv.gov/News/press-
releases/2020/Pages/COVID-19-UPDATE-Gov.-Justice-allows-certain-types-of
music-performances-to-resume-with-limitations.aspx?fbclid=IwAR2UZeRNlurwe_
AEhiGgeCx4B4ONEfWaiauvdznQ_5kGMlL_xoeVQk0xuRU. While certain activities
are restricted by gubernatorial degree due the Covid-19 virus, employees of the
United States, judicial officers and their employees, and attorneys providing
professional services always have been exempt from these restrictions as “essential
employees”.      Executive    Order      No.     9-20      at    ¶¶     3(d),   3(u)
https://governor.wv.gov/Documents/          2020%20Executive%20Orders/STAY-AT-
HOME-ORDER-MARCH-23-2020.pdf.


                                           7
Case 3:17-cv-01362 Document 1091 Filed 10/08/20 Page 8 of 16 PageID #: 30640




postponement, especially this close to trial when Plaintiffs are already well underway

in preparing and staffing the trial site.

      Many of the Defendants’ asserted justifications for postponing the trial until

January 4, 2021 are obviously pretextual. See, e.g., Mot. at 3-4. Covid-19 is not

disappearing in the next 2.5 months. Indeed, infections may spike over the winter—

with February and March predicted to be potentially worst of all.11 And the virus will

likely persist until there is widespread vaccination. Thus, so far as it appears, the

true significance of the 2.5-month continuance is not about improved health

conditions in January. It is about Defendants’ desire to delay their date of legal

reckoning12 and hope for some intervening event that will improve the legal

landscape of opioid litigation. Defendants’ own comments in their motion confirm

this—for example, where they state the continuance may allow the Court to resolve

“various legal issues pending before the Court [which] may streamline the case,” Mot.

at 18, and that “[i]f the Court rules on pending motions regarding summary judgment

or other issues [between now and January], the scope of the case could be narrowed

or adjusted to respond to those rulings,” Mot. at 17. And, during that time the

Defendants assuredly will bombard the Plaintiffs and the Court with additional


11See Lena H. Sun, Covid-19: A bad flu season colliding with the pandemic could be
overwhelming, Wash. Post, Sept. 5, 2020, https://www.washingtonpost.com/
health/covid-flu-season-collide/2020/09/04/23254d68-eb98-11ea-99a1-71343d03bc29_
story.html. (noting that peak flu season is January through March).
12It should be noted that defendants made similar attempts to derail the Opioids trial
on its eve in early October 2019. See In re: Nat’l Prescription Opiate Lit., In re:
AmerisourceBergen Drug Corp., No. 19-3935, at 1 (6th Cir. Oct. 10, 2019) (denying
AmerisourceBergen’s petition to disqualify Judge Polster filed October 1, 2019 and
for emergency review).
                                            8
Case 3:17-cv-01362 Document 1091 Filed 10/08/20 Page 9 of 16 PageID #: 30641




motions. Those points have nothing to do with Covid-19, and instead show that

Defendants are just holding out for positive case developments, which does not justify

pushing off the trial date.

      Most of the other arguments in favor of waiting until January are simply

irrelevant. For example, Defendants fill their motion with several pages of bullet-

point propositions that: People can spread the virus without knowing they are sick;

the virus can spread through respiratory droplets; that people may confuse common

colds with the virus, and so on. See Motion at. 5-6. These facts will still be true in

January; they do not justify moving the trial date. Defendants similarly ask a series

of rhetorical questions which not only fail to show good cause to postpone the trial to

January, but also cut strongly against waiting until January. For example,

Defendants ask: “Is Covid-19 becoming more contagious? Possibly.”; “Will there be a

‘second wave’ in the fall and winter? Likely yes.”; “How will the Covid-19 pandemic

overlap with the seasonal flu? Poorly.” Mot. at 8. Needless to say, none of these

arguments support starting a trial in January when conditions might be worse, as

opposed to October when things are relatively good.

      The reason Defendants fail to make a cogent argument for waiting until

January, Plaintiffs suspect, is that Defendants request is not really just a request to

postpone the trial until January. When January comes, Defendants will ask for

another continuance—and will keep doing so again and again for as long as the Court

will allow in order to avoid going to trial. But the issue before the Court is only

whether there is good cause to begin trial on January 4, 2021—as Defendants now


                                          9
Case 3:17-cv-01362 Document 1091 Filed 10/08/20 Page 10 of 16 PageID #: 30642




propose—rather than in late October, as the Court’s scheduling order provides.

Defendants have provided no evidentiary basis for a finding of good cause; to the

contrary, the Defendants’ arguments tend to confirm the wisdom of adhering to the

October start date.

      Any risks associated with trial can be effectively managed and
      mitigated, as this Court has previously recognized.

      Plaintiffs, Defendants, and the Court have already discussed safety

precautions to comply with best practices for conducting a trial amid the coronavirus

pandemic. These will include wearing facemasks and practicing social distancing

inside and outside the courtroom; limiting the number of lawyers and witnesses in

the courtroom; installing safety features in the courtrooms and “war rooms” as

needed, such as Plexiglas dividers, disinfectant, and air purification devices.13 This

Court’s Clerk of Court, Rory Perry, has been on the forefront of researching and

implementing protocols for a safe trial. Safe trials, both bench and jury trials, have

been conducted in this district and Kanawha County without incident. 14



13The Motion’s suggestion, Doc. 1071 at 12, that the parties would be required to
remove their masks when speaking is incorrect. And Plaintiffs believe that wireless
microphones exist that will permit the parties to speak and be understood while
wearing masks.
14Seven trials successfully have been conducted in this district in the face of Covid-
19 restrictions. Five were jury trials. See United States of America v. Weathington,
No. 2:19-cr-00174 (Copenhaver, J.); Morgan v. Logan County Commission et al, No.
2:18-cv-01450 (Johnston, C.J.); United States of America v. Houdersheldt, No. 3:19-
cr-00239 (Chambers, J.); United States of America v. McCallister, No. 3:19-cr-
00153 (Chambers, J.); United States of America v. Rose, No. 3:19-cr-
00298 (Chambers, J.). Two were civil bench trials. United States of America v.
Eaton, No. 2:17-cv-01220 (Tinsley, M.J.); Nelson et al v. Warner et al, No. 3:19-cv-
00898 (Chambers, J.). Houdersheldt involved attorneys from five states. In Nelson
Judge Chambers permitted an expert witness to appear by remote video over the
                                         10
Case 3:17-cv-01362 Document 1091 Filed 10/08/20 Page 11 of 16 PageID #: 30643




       Plaintiffs have also acquired “rapid” Covid-19 testing kits that can be easily

deployed upon any person’s suspected exposure to the virus, on any side. If necessary,

members of trial teams can quarantine themselves until any concerns are resolved.

As far as it can be achieved, the parties will endeavor to effectively form a “bubble”

around the trial teams for the trial periods, reducing unnecessary travel or other

interactions.

       Defendants do not directly challenge the efficacy of these safety precautions—

in fact, Defendants say they will be implementing similar measures, based on

guidance from their Covid-19 experts. See Mot. at 14. Defendants’ primary critique is

interposing various “What if?” scenarios about things that might occur during trial.

The answer to all of these scenarios is that the parties (in combination with the Court)

will deal with any challenges that may arise cooperatively and in good faith—and if

necessary, in consultation with Covid-19 experts—when they arise. These “What if”

scenarios cannot, however, be the basis for postponing trial before they occur. There

will always be some measure of uncertainty until there is a vaccine, which is too long

to wait for this trial of vital importance.

       Separately, Defendants object to their own employees and lawyers allegedly

being forced to “choose between their own and their families' health and safety, on

the one hand, and the defense of their employer or client in this large, important

matter on the other.” Mot. at 16. The answer to this is simple: Anyone who perceives



course of two days. July 13, 2020 Order, Doc. 83. The Kanawha County Circuit Court
successfully conducted a criminal jury trial in September. State v. Gatewood, No.
19-F-55 (Tabit, J.).
                                              11
Case 3:17-cv-01362 Document 1091 Filed 10/08/20 Page 12 of 16 PageID #: 30644




him or herself to be in that predicament should not attend trial, period. Defendants

should make it absolutely clear that attendance is not a command performance.

Everyone participating at trial should be willing to be there—which would obviate

many of Defendants’ professed concerns. There are numerous other experienced trial

lawyers working for these defendants, and therefore no particular attorney is

indispensable.15 Defendants, who are represented by some of the largest law firms

in this state, and indeed the country, have 76 attorneys who have appeared in this

case and many others who are working on the case across the country. Both sides

have deep benches in this case.

      In terms of witnesses or experts whom Defendants suggest are concerned about

appearing in person for trial (although no such witness or expert has been identified

by name), those concerns can be addressed on a case-by-case basis. Plaintiffs have no

objection to accommodating witnesses with video depositions, as the Court has

previously mentioned. In addition, if the circumstances warrant remote testimony

under Rule 43 for certain witnesses, the Court can consider that, too. Federal courts


15 See United States v. Bradshaw, 955 F.3d 699, 703–04 (8th Cir. 2020), reh’g
denied (June 5, 2020) (finding no abuse of discretion in district court’s denial of a
motion to continue trial where defendant sought new appointed counsel because the
“right to choose counsel must not obstruct orderly judicial procedure or deprive courts
of their inherent power to control the administration of justice” (internal quotation
marks omitted)); see also In re BellSouth Corp., 334 F.3d 941, 955–56 (11th Cir. 2003)
(holding in a civil case that “a litigant’s freedom to hire the lawyer of his choice can
be overridden if a court finds that the choice would interfere with the orderly
administration of justice”); Giacalone v. Lucas, 445 F.2d 1238, 1243–44 (6th Cir.
1971) (finding that where a defense attorney was unavailable for trial due to
hospitalization, but his partner and an associate were available, prepared, and
proceeded to competently try the case, the denial of a request for a continuance was
not an abuse of discretion).
                                          12
Case 3:17-cv-01362 Document 1091 Filed 10/08/20 Page 13 of 16 PageID #: 30645




across the country successfully have used these and other tools to adapt to the Covid-

19 crisis.16 Indeed, as the Court in Petersen Energia, supra, recognized, “sure to be

one of the enduring lessons of the ongoing COVID-19 pandemic is that we can

accomplish far more remotely than we had assumed previously.”

       Finally, since this is a non-jury trial, if something unforeseen happens midway through trial

or if anyone involved has suspected problems, rapid tests can be administered, people around them

can be tested, experts can be consulted if necessary, and the Court can decide how to proceed. But

unlike in a jury trial, no mistrial would be necessary, and none of the trial days would have been

wasted. To the contrary, during any downtime the parties can supply the Court with video

testimony or other materials to keep the trial moving forward. 17 And, because the Court has agreed



16Centripetal Networks, Inc., v. Cisco Systems, Inc., No. 2:18CV94, 2020 WL 3411385,
at *1 (E.D. Va. Apr. 23, 2020) (concluding that, despite the defendant's objections, the
court would move forward with the bench trial being done exclusively by
videoconference technology in highly complex patent infringement claim lasting more
than three weeks); Vitamins Online, Inc. v. HeartWise, Inc., No. 2:13-CV-00982-DAK,
2020 WL 3452872, at *9 (D. Utah June 24, 2020) (court to hold entire bench trial by
remote video over one party’s objection); Argonaut Ins. Co. v. Manetta Enterprises,
Inc., No. 19CV00482PKCRLM, 2020 WL 3104033, at *1–2 (E.D.N.Y. June 11, 2020)
(permitting bench trial to be conducted entirely by remote video); Chambers v.
Russell, No. 1:20CV498, 2020 WL 5044036, at *3 (M.D.N.C. Aug. 26, 2020)
(same); Amtrust N. Am., Inc. v. KF&B, Inc., No. 17-CV-5340 (LJL), 2020 WL 4365280,
at *1 (S.D.N.Y. July 29, 2020) (same); see also Petersen Energia Inversora S.A.U. v.
Argentine Republic, No. 15 CIV. 2739 (LAP), 2020 WL 3034824, at *9–11 (S.D.N.Y.
June 5, 2020) (“the parties can request that the Court allow trial witnesses to testify
via video pursuant to the good cause exception in Fed. R. Civ. P. 43”); Guerra v.
Rodas, No. CIV-20-96-SLP, 2020 WL 2858534, at *1–2, n.3 (W.D. Okla. June 2, 2020)
(permitting plaintiff residing in Guatemala to appear at trial by remote video due to
Covid-19 travel restrictions).
17 The presence of a jury and the unavailability of rapid tests in Judge Goodwin’s
recent trial, Sutphin v. Ethicon, Inc., 2:14-cv-01379, distinguishes that case from this
one. While a continuance was agreed to in Sutphin, based apparently on Covid-19
like symptoms of one attorney, here rapid tests could confirm whether an actual
Covid-19 infection is present and whether it has spread to other trial participants.
                                                13
Case 3:17-cv-01362 Document 1091 Filed 10/08/20 Page 14 of 16 PageID #: 30646




to allow the parties to stream the trial to their offsite offices, lawyers who are not in Court can

assist the in-court trial teams.

        The opioid crisis poses a public health threat equivalent to Covid-19.

        The final point that supports all of the foregoing points is that this opioid bellwether trial

is itself necessary to preserve the public health and wellbeing of hundreds of thousands of people

in West Virginia. Statistically the coronavirus remains only about half as deadly to the people of

West Virginia as the opioid epidemic. For example, in 2017 and 2018 (the most recent years for

which the National Institutes of Health publishes data) there were 833 and 702 opioid-related

deaths, respectively, in West Virginia.18 So far in 2020 there have been 364 due to Covid-19. West

Virginia is currently experiencing two of the worst public health catastrophes of our time, one

being a pandemic flu and the other being a man-made drug crisis that the Defendants caused, and

the Defendants should be responsible for abating. Defendants’ motion to continue the trial

acknowledges the risks associated with Covid-19 but does not acknowledge that if trial—and any

abatement remedy--are postponed, people will continue to become addicted and die from the

consequences of the opioid epidemic.

                                          CONCLUSION

        This trial will be the first time in the national opioid litigation the Big 3 distributors must

defend their conduct in a courtroom. It will also be the first time that thousands of pages of their

internal documents and data—which were produced in this lawsuit stamped as “confidential” or

“highly confidential”—will be placed into the public record. It is the first time the newspapers will

have an opportunity to review all the evidence and report on Defendants’ wrongdoing for the whole


18   National     Institutes   of   Health    “Opioid    Summaries       by    State”
https://www.drugabuse.gov/drug-topics/opioids/opioid-summaries-by-state/west-
virginia-opioid-involved-deaths-related-harms (last accessed October 7, 2020).
                                                  14
Case 3:17-cv-01362 Document 1091 Filed 10/08/20 Page 15 of 16 PageID #: 30647




country to see. Defendants are rightly worried about this public spotlight, and therefore have tried

desperately to derail the trial for reasons having nothing to do with public health concerns.

Conducting trials amid the Covid-19 pandemic will undoubtedly pose certain burdens on the

process. But health concerns can be addressed and substantially eliminated in a safe and

precautious manner, so that the risk level for those participating will not be significantly higher

during this trial than in the preceding months. Neither the Southern District of West Virginia, nor

the Fourth Circuit Court of Appeals, nor the Supreme Court has issued any administrative order

preventing this trial from going forward. There is no applicable local, state, or federal regulation

that restricts this trial. Defendants have presented no evidence of good cause to continue this trial

until January. Therefore, Defendants’ motion to continue the trial (ECF No. 1071) should be

denied.




                                                 15
Case 3:17-cv-01362 Document 1091 Filed 10/08/20 Page 16 of 16 PageID #: 30648




 Dated: October 8, 2020                       Respectfully submitted,

THE CITY OF HUNTINGTON                        CABELL COUNTY COMMISSION
/s/ Anne McGinness Kearse                     /s/ Paul T. Farrell, Jr.
Anne McGinness Kearse                         Paul T. Farrell, Jr.
WVSB No. 12547                                WVSB Bar No. 7443
Joseph F. Rice                                FARRELL LAW
MOTLEY RICE LLC                               422 Ninth Street, 3rd Floor (25701)
28 Bridgeside Blvd.                           PO Box 1180
Mount Pleasant, SC 29464                      Huntington, West Virginia 25714-1180
Tel: 843-216-9000                             Mobile: 304-654-8281
Fax: 843-216-9450                             paul@farrell.law
akearse@motleyrice.com
jrice@motleyrice.com                          /s/ Anthony J. Majestro
                                              Anthony J. Majestro
Linda Singer                                  WVSB No. 5165
David I. Ackerman                             POWELL & MAJESTRO, PLLC
MOTLEY RICE LLC                               405 Capitol Street, Suite P-1200
401 9th Street NW, Suite 1001                 Charleston, WV 25301
Washington, DC 20004                          304-346-2889 / 304-346-2895 (f)
Tel: 202-232-5504                             amajestro@powellmajestro.com
Fax: 202-386-9622
lsinger@motleyrice.com
dackerman@motleyrice.com                      Michael A. Woelfel
                                              WVSB No. 4106
                                              WOELFEL AND WOELFEL, LLP
Charles R. “Rusty” Webb
                                              801 Eighth Street
WV No. 4782                                   Huntington, West Virginia 25701
THE WEBB LAW CENTRE                           Tel. 304.522.6249
716 Lee Street, East                          Fax. 304.522.9282
Charleston, West Virginia 25301               mikewoelfel3@gmail.com
Telephone: (304) 344-9322
Facsimile: (304) 344-1157
rusty@rustywebb.com


                             CERTIFICATE OF SERVICE

      I, Anthony J. Majestro, counsel for Plaintiffs, hereby certify that on October 8, 2020,
I served forgoing on all counsel of record using the Court’s CM/ECF system.


                                                 /s/Anthony J. Majestro___________
                                                 Anthony J. Majestro (WVSB 5165)

                                            16
